UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LARRY L. PRESSLEY,                      
                Plaintiff-Appellant,
                 v.
JEAN RUTLEDGE, Perry HCA; PHILLIP
MCLEOD, Warden at PCI; DANIELS,
Sgt; WILLIAMS, Lt; HOLSINGER, Lt;
PERRY OFFICERS; LIEBER HCA;                       No. 03-7152
MARTY MACKEY, Broad River HCA;
WILLIAM WHITE, Warden Broad
River; PERCY JONES, Cpt; RICKY
DYCKES, JR.; BROAD RIVER OFFICERS;
JEWEL, Ms, SC Dietician, all in their
official and individual capacities,
                Defendants-Appellees.
                                        
           Appeal from the United States District Court
          for the District of South Carolina, at Beaufort.
                Cameron M. Currie, District Judge.
                         (CA-02-2060-22-9)

                  Submitted: December 11, 2003

                      Decided: December 23, 2003

       Before NIEMEYER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed in part and vacated in part by unpublished per curiam opin-
ion.
2                        PRESSLEY v. RUTLEDGE
                              COUNSEL

Larry L. Pressley, Appellant Pro Se. Daniel Roy Settana, Jr.,
MCKAY, MCKAY & SETTANA, P.A., Columbia, South Carolina,
for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Larry L. Pressley seeks to appeal the district court’s order accept-
ing the recommendation of the magistrate judge and denying relief on
his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record
and the district court’s opinion and to the extent that Pressley’s objec-
tions to the magistrate judge’s report were sufficient to preserve
appellate review, there was no reversible error. Accordingly, we
affirm for the reasons stated by the district court. See Pressley v. Rut-
ledge, No. CA-02-2060-22-9 (D.S.C. July 16, 2003); see also Wright
v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); Orpiano v. Johnson,
687 F.2d 44, 47 (4th Cir. 1982). Because, however, Pressley’s action
was dismissed upon a grant of summary judgment to the Defendants,
we vacate the district court’s order to the extent it assessed a strike
pursuant to 28 U.S.C. § 1915(g) (2000). We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                         AFFIRMED IN PART; VACATED IN PART